DETAILED ACTION

Introduction

1.	This office action is in response to the Printer Query Request Form of 05/28/2021. The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . As a result of the PTAB decision of 01/25/2021, in which the Examiner was reversed, the claims 1-24 were allowed. Claims 25-54 were filed by the Applicants on 03/23/2021 in an amendment under rule 312 after the initial allowance. These too were allowed on 05/03/2021 as they were dependent on initially allowed claims 1-24. 

                                Allowable Subject Matter

2.	Claims 1-54 are allowable over the prior art of record. For the reasons of allowance, see PTAB decision of 01/25/2021. The closest relevant prior art is discussed in further detail below. 

Most pertinent prior art:

Klein (U.S. Patent Application Publication # 2015/0254058 A1) in figure 1 and para 20, teaches content stored on a computer readable media. Paragraphs 29 and 55 and figure 3, teaches that a user may input voice Para 75 and figure 1, teach that voice-command suggestions may be selected for presentation based on an identity of one or more users interacting with the computing system. The computing system 102 may be configured to identify a user identity of a user interacting with the computing system. The capture device 108 may capture audio and/or video data that may be used by the computing system to biometrically identify a user. The computing system 102 may biometrically identify a user by performing facial recognition on video data received from the capture device 108. Identifying a user may include associating the user with a user identify or profile. The user identity may include any suitable information that characterizes the user. A user identity may include user preferences, customizations, user interaction history, achievements and rewards, relationships and associations in social networks, and other suitable information. Para 56 and figure 3, teach that the parameterized voice-command suggestion corresponds to a parameterized voice command including a root operation and a parameter that modifies the root operation In the illustrated example, parameterized voice-command suggestion includes a voice-command having a "your name" parameter. Thus, the system determines that the user wants to personalize his sign-in. Paragraphs 70-71 along with figure 1, further disclose that the GUI 114 and/or the computing system 102 may operate in a plurality of contextual states at the same time. The GUI 114 may operate in a plurality of contextual states when a plurality of applications are displayed at the same time e.g., a multitasking snap mode, an 

Yoshizawa (U.S. Patent Application Publication # 2003/0191629 A1) in paragraphs 217-221 and figures 1 and 9C, teaches a voice based media interaction system wherein the task control portion displays the message "Recognition failed. Please enter speech command again" when there is a failure of voice command execution. On the display 437 the user presses the speech input button 438 again. In response to that, the display 437 is cleared, and the message "please enter speech command" appears on the display 437. The user while pressing the speech input button of the remote control 434 and facing the microphone 431, utters "sports" this time. Paragraphs 221-225, teach that the recognition portion 41 selects from the lexicon entries included in the recognition lexicon 422 the lexicon entry that has the greatest similarity with the information concerning the speech data, which in this example is "sports". Next, the recognition portion 41 determines whether the degree of similarity to the selected lexicon data is at least a predetermined threshold. Here, it is assumed that the degree of similarity is greater than the predetermined threshold. The recognition portion 41 outputs "sports" as the recognition result S410. This recognition result S410 is sent to the task control portion 42 and the candidate creation portion 43. 

Adan (U.S. Patent Application Publication # 2018/0336449 A1) in para 106, teaches displaying, at the computing device and prior to complete performance of the task, a visual indicator that the assistant is performing the task).

Sharifi (U.S. Patent Application Publication # 2016/0140962 A1) in para 35 and figure 1, illustrate  that if the system receives a voice command from the user in which the user utters, “CALL MOM" and if it matches a pre-defined voice command pattern "CALL [ARGUMENT]," then the  system prompts the user to confirm that user wishes to call the contact "MOM”). 

Cash (U.S. Patent Application Publication # 2015/0045007 A1) in para 27, teaches that in response to the user command "open map" being successfully recognized the system algorithm will activate speech synthesis to say "opening the map now" or some other verbal feedback to inform the user of the successful action. 

Nelson (U.S. Patent Application Publication # 2015/0053781 A1) in para 116 along with figures 2 and 13, teach that if the thermostat recognizes that a user has failed to successfully communicate a voice command the thermostat may provide audible and/or visual feedback to the user that the voice control system is quitting and the problem will be noted e.g., "Problem will be recorded” or "Please try again" or "I'm sorry. Can you try again?").

CONCLUSION

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)